       Case 2:21-cv-01060-BWA-DMD Document 22 Filed 08/19/21 Page 1 of 3




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


 JOANY ZAMORA, et al.                                                          CIVIL ACTION

 VERSUS                                                                        NO. 21-1060

 EQUILON ENTERPRISES, LLC, et al.                                              SECTION M (3)



                                             ORDER & REASONS

         Before the Court is a motion by plaintiffs Joany Zamora, Angelica Davila, and Juan

Trinidad (collectively, “Plaintiffs”) to remand this matter to the 29th Judicial District Court, Parish

of St. Charles, State of Louisiana.1 Plaintiffs, who are all Louisiana citizens, argue that there were

procedural defects in the removal and that this Court lacks diversity subject-matter jurisdiction

under 28 U.S.C. § 1332 because they have stated a valid claim against defendant Turner Industries

Group, LLC (“Turner”), which is also a Louisiana citizen.2 Defendant Equilon Enterprises, LLC

(“Equilon”) responds in opposition arguing that the removal procedure was proper and that

Turner’s citizenship is irrelevant for jurisdictional purposes because Turner was improperly joined

due to Plaintiffs’ inability to state a valid claim against Turner.3 Plaintiffs reply in further support

of their motion,4 and Equilon filed a surreply in further opposition.5 Having considered the parties’

memoranda, the record, and the applicable law, the Court grants Plaintiffs’ motion to remand.




         1
            R. Doc. 6.
         2
            R. Doc. 6-1.
          3
            R. Doc. 9. Plaintiffs assert that Equilon waived improper joinder as a basis for removal because this ground
was omitted from its notice of removal and the 30-day removal period closed before the ground was urged. R. Doc.
13 at 1, 3-5 (citing, inter alia, Martinez v. Lone Star Indus., Inc., 2005 WL 2050294, at *2 (E.D. La. Aug. 16, 2005)).
The Court need not address this substantial argument because it remands the case even considering the question of
improper joinder.
          4
            R. Doc. 13.
          5
            R. Doc. 21.
       Case 2:21-cv-01060-BWA-DMD Document 22 Filed 08/19/21 Page 2 of 3




         Plaintiffs filed this suit in state court against Equilon and Turner seeking damages for

injuries Zamora and Trinidad allegedly sustained as a result of an industrial accident that occurred

at the Shell Norco facility on December 10, 2019.6 Before Turner was served, Equilon removed

this case to this Court where Plaintiffs already had two actions pending against Equilon for the

same accident: (1) Juan Trinidad v. Equilon Enterprises, LLC, Civil Action No. 20-3100, and (2)

Joany Zamora, et al. v. Equilon Enterprises, LLC, Civil Action No. 20-3126 (together, the

“consolidated actions”).7 During the pendency of this motion to remand, the magistrate judge was

considering Plaintiffs’ motion to amend the complaint in the consolidated actions to add Turner as

a defendant to state the same claims that Plaintiffs raise against it in this case.8 In opposing the

motion to amend, Equilon argued that Plaintiffs did not have valid claims against Turner for the

same reasons it argues here.9 This Court has reviewed the magistrate judge’s thorough Order &

Reasons concluding that Equilon did not carry its heavy burden of showing there is no possibility

that Plaintiffs can state a plausible claim against Turner and agrees with her analysis.10 Thus,

because the presence of Turner as a defendant defeats complete diversity of citizenship, this Court

lacks subject-matter jurisdiction over this action, and it must be remanded.11

         Accordingly, for the foregoing reasons,

         IT IS ORDERED that Plaintiffs’ motion to remand (R. Doc. 6) is GRANTED, and this

matter is REMANDED to the 29th Judicial District Court, Parish of St. Charles, State of Louisiana.

The Court denies Plaintiffs’ request for an award of fees and costs for the removal.


         6
           R. Doc. 1-1.
         7
           R. Doc. 1.
         8
           See C/A No. 20-3100, c/w C/A No. 20-3126, R. Doc. 62 (citing R. Docs. 33, 43, 50, 56 & 61).
         9
           Id.
         10
            Id.
         11
            Because this Court lacks subject-matter jurisdiction, it need not reach the question of the alleged procedural
defect in the removal. However, the Court has much doubt whether Turner’s service status has any bearing on the
lack of diversity between the named parties to the suit at the time of removal. This is simply not a “snap
removal”/forum-defendant rule case.

                                                            2
Case 2:21-cv-01060-BWA-DMD Document 22 Filed 08/19/21 Page 3 of 3




 New Orleans, Louisiana, this 19th day of August, 2021.




                                             ________________________________
                                             BARRY W. ASHE
                                             UNITED STATES DISTRICT JUDGE




                                        3
